UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                No. 97-4742
CHRISTOPHER POLYCARP TIZHE, a/k/a
Chris Olorade, a/k/a Muyiwa Tizhe,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                No. 97-4743
CHRISTOPHER POLYCARP TIZHE, a/k/a
Chris Olorade, a/k/a Muyiwa Tizhe,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                No. 97-4744
CHRISTOPHER POLYCARP TIZHE, a/k/a
Chris Olorade, a/k/a Muyiwa Tizhe,
Defendant-Appellant.

Appeals from the United States District Court
for the District of Maryland, at Baltimore.
J. Frederick Motz, Chief District Judge;
William M. Nickerson, District Judge;
Catherine C. Blake, District Judge.
(CR-95-59-WMN, CR-96-177-CCB, CR-97-100-CCB)
Submitted: April 21, 1998

Decided: June 16, 1998

Before WIDENER and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Christopher M. Davis, Mary E. Davis, DAVIS & DAVIS, Washing-
ton, D.C., for Appellant. Lynne A. Battaglia, United States Attorney,
Barbara S. Sale, Assistant United States Attorney, Robert Harding,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Christopher Polycarp Tizhe appeals his convictions for conspiracy
to launder monetary instruments, illegal entry after deportation, and
conspiracy to distribute heroin. Tizhe alleges that the district court
erred in refusing to allow him to withdraw his guilty plea. Finding no
merit to his claims, we affirm.

Three weeks into trial Tizhe elected to accept a plea offer from the
government that disposed of several pending cases against him. Under

                    2
the terms of the binding plea agreement made pursuant to Fed. R.
Crim. P. 11(e)(1)(C), Tizhe agreed to plead guilty and stipulated that
it was reasonably foreseeable to him that the conspiracy laundered
over two million dollars of illegally obtained money. The parties fur-
ther agreed that Tizhe would receive a 168-month sentence.

At Tizhe's plea hearing he questioned the stipulation that he could
reasonably foresee the laundering of over two million dollars. His
attorney responded, and the district court agreed, that the amount of
money laundered was not an element of the offense but was only a
sentencing factor that the court could consider in deciding whether to
accept the agreed upon 168-month sentence. The district court then
accepted Tizhe's guilty plea, noting that either party could declare the
agreement null and void if the court decided not to impose a 168-
month sentence. At sentencing, the district court used the two million
dollar figure in determining Tizhe's base offense level for sentencing
purposes. Tizhe then moved to withdraw his guilty plea, alleging that
the dollar figure in the plea agreement was neither voluntarily entered
nor factually supported. The district court denied the motion to with-
draw the plea and sentenced Tizhe to 168 months in accordance with
the plea agreement.

This court reviews a trial court's refusal to allow a defendant to
withdraw his guilty plea for an abuse of discretion. United States v.
Craig, 985 F.2d 175, 178 (4th Cir. 1993). A defendant does not have
an absolute right to withdraw a guilty plea, see United States v.
Ewing, 957 F.2d 115, 119 (4th Cir. 1992), but must present a "fair and
just" reason. See Fed. R. Crim. P. 32(e). A district court should con-
sider the following factors in determining whether to allow a defen-
dant to withdraw his plea: (1) whether there has been a delay between
the guilty plea and the motion to withdraw; (2) whether the defendant
has had the assistance of competent counsel; (3) whether the defen-
dant has made a credible assertion of legal innocence; (4) whether
there is credible evidence that the guilty plea was not knowing and
voluntary; and (5) whether withdrawal will prejudice the government
or will cause inconvenience to the court and waste judicial resources.
United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991). The defen-
dant bears the burden of establishing a fair and just reason even if no
prejudice to the government is shown. See United States v. Lambey,
974 F.2d 1389, 1393-94 (4th Cir. 1992).

                    3
The district court expressly considered the above factors and found
no fair and just reason to allow Tizhe to withdraw his plea. The dis-
trict court found nothing to show that Tizhe did not knowingly and
voluntarily enter his plea, and further noted that Tizhe had made no
such assertion.1 In addition, the court recognized that Tizhe never
attempted to assert his innocence and that he had been adequately rep-
resented by counsel. Finally, the court noted that Tizhe made his
request on the day of sentencing, and that any retrial would be an
inconvenience and waste of judicial resources considering Tizhe
agreed to plead guilty in the midst of trial. In light of these findings,
we conclude that the district court did not abuse its discretion in deny-
ing Tizhe's motion to withdraw his plea.

Tizhe's contention that the district court erred in accepting the plea
agreement because there was no factual basis to support the two mil-
lion dollar stipulated figure in the agreement is without merit. A dis-
trict court's decision to accept or reject a plea agreement is reviewed
for an abuse of discretion. See United States v. Sandles, 80 F.3d 1145,
1147 (7th Cir. 1996). Contrary to Tizhe's assertions, the district court
allowed Tizhe to argue at sentencing that the stipulation was errone-
ous and that the court should not hold him accountable for two mil-
lion dollars in determining his base offense level. The district court
then made a factual finding that the government established by a pre-
ponderance of the evidence the amount of money used to determine
Tizhe's base offense level. Accordingly, we find that the district court
did not abuse its discretion in accepting Tizhe's plea agreement.

Tizhe's argument that the district court failed to comply with
United States Sentencing Guidelines Manual § 6B1.1(c) (1995),2 is
_________________________________________________________________
1 Tizhe's assertion on appeal that his plea was not knowingly and vol-
untarily entered is belied by the record. At Tizhe's Rule 11 hearings the
district court carefully explained and he clearly acknowledged his under-
standing of the plea agreement. Tizhe's dispute with the amount of
money attributed to him for sentencing purposes does not implicate the
voluntariness of his plea in which he knowingly and voluntarily admitted
his guilt to the material elements of the charged offense.
2 Section 6B1.1(c) provides that the district court shall defer its deci-
sion to accept or reject a Rule 11(e)(1)(C) plea until it has reviewed the
presentence report.

                    4
without merit. The record reveals that the district court properly
accepted Tizhe's guilty plea and deferred its acceptance of the plea
agreement until sentencing. See Ewing, 957 F.2d at 119. Tizhe's
claim that he had a right to withdraw his plea under Fed. R. Crim. P.
11(e)(4) is also without merit. Rule 11(e)(4) addresses a defendant's
rights following the district court's rejection of a plea agreement.3
Here, Rule 11(e)(4) is inapposite because the district court accepted
Tizhe's plea agreement. See Ewing, 957 F.2d at 119.

Accordingly, we find that the district court properly denied Tizhe's
request to withdraw his plea and affirm his convictions. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED
_________________________________________________________________
3 Rule 11(e)(4) states in pertinent part: "If the court rejects the plea
agreement, the court shall, on the record, inform the parties of this fact,
advise the defendant . . . that the court is not bound by the plea agree-
ment, [and] afford the defendant the opportunity to then withdraw the
plea."

                    5